Citation Nr: 9923651	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to the assignment of an evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, an acquaintance, and the veteran's 
group facilitator.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned a 10 percent disability rating effective 
May 12, 1997.  In an October 1997 rating decision, the 
veteran's PTSD disability evaluation was increased to 30 
percent disabling, also effective May 12, 1997.  The veteran 
has expressed disagreement with the 30 percent rating.

The Board observes that evidence pertinent to the issue on 
appeal was received at the March 1999 hearing before the 
undersigned Board Member.  Initial RO consideration of this 
evidence was waived in accordance with the provisions of 38 
C.F.R. § 20.1304 (1998).


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by symptoms 
most closely productive of difficulty but not inability to 
maintain effective work and social relationships; 
particularly flattened or mildly blunted affect with mild to 
moderate depression some suicidal ideation and anger.

2.  The PTSD has not been productive or impaired speech, 
panic attacks, difficulty understanding complex commands, 
impaired memory, obsessional rituals or neglect of personal 
hygiene; his abstract thinking is at least fair.  



CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appeals the original assignment of a disability 
evaluation following an award of service connection for PTSD, 
and, as such, his claim for assignment of a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from March 1969 
to March 1970; his awards include the Combat Infantry Badge.  
He was first diagnosed with PTSD on an October 1998 VA 
examination.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After reviewing the record, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent rating.  VA and private treatment records, as well as 
lay statements, indicate that the veteran's PTSD 
symptomatology is chronic and moderate to serious with Global 
Assessment of Functioning (GAF) scores in the 50 to 60 range; 
his progress in dealing with his problems has been described 
as "quite slow."  Other evidence of record suggests that the 
veteran has some difficulty in establishing and maintaining 
social relationships.  Both VA and private health care 
professionals have described the veteran as socially 
withdrawn and isolated from others.  

Private and VA examiners have also noted that the veteran has 
been able to maintain employment mainly because he does not 
have to work with others.  Although there does not appear to 
be evidence of impairment of judgment or any impairment of 
abstract thought, there has been ample evidence revealing 
that the veteran has problems with anger control, at least a 
flattened or mildly blunted affect with mild to moderate 
depression and anger.  He has also described intrusive 
thoughts of Vietnam experiences.  In short, the record as a 
whole supports a conclusion that the veteran's disability 
attributable to his PTSD more nearly approximates the 
criteria for a 50 percent rating, and entitlement to such a 
rating is therefore warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence, however, is against a 
conclusion that the criteria for the next higher rating of 70 
percent have been met.  Although some aspects of his 
relationship with his wife apparently have been difficult, he 
has been able to maintain a marriage of approximately 30 
years duration.  He also has a good relationship with his son 
and appears to have some contact with fellow veterans.  

As for employment, the Board realizes that the veteran has 
been able to maintain his job due to the fact that he works 
essentially by himself at night maintaining a high school 
swimming pool with little contact with colleagues or his 
supervisor.  He has indicated that he might have 
approximately 12 days per month when he would not be able to 
go to work, mainly because of tension and a desire not to be 
around others.  A VA examiner in October 1998 reported from 
review of past records that the veteran had missed 3-4 days 
of work using available sick or annual leave time.  The 
veteran has stated that he fears he may lose his job, but on 
a January 1999 report from the Marquette General Hospital, 
the veteran said he generally did well on the job and the 
position reportedly "suits his limitations very well."  The 
veteran has worked for the same school system, in various 
capacities, for over 15 years.  The 50 percent rating, which 
contemplates reduced reliability and productivity on more 
than an occasional basis, and difficulty in maintaining 
effective work relationships appears to accurately encompass 
the veteran's industrial impairment.  

The Board is also mindful of the veteran's testified that he 
had recently started his car inside his garage.  Suicidal and 
homicidal ideations reportedly have been present at times and 
are a consideration for a 70 percent rating, but private and 
VA examiners have indicated that the ideations have not been 
accompanied by plan or intent.  Although the veteran was 
taking medication for depression, the clinical impression 
from the Marquette General Hospital in January 1999 was mild 
to moderate depressive symptomatology.  His PTSD has not been 
characterized by symptoms such as obsessional rituals that 
interfere with normal activities; illogical, obscure or 
irrelevant speech; and near continuous panic attacks 
affecting his ability to act independently or appropriately, 
difficulty understanding complex commands, or impairment of 
memory or judgment.  Despite his depression, the veteran 
appears to work best independently and in an isolated setting 
where he has minimal contact with supervisors.  

There have also been no indications that the veteran's 
personal appearance and hygiene have been neglected, or that 
there has been significant impairment of abstract thinking or 
spatial disorientation due to PTSD.  In other words, the 
preponderance of the evidence is against a finding that a 
rating in excess of 50 percent is warranted at any time 
during the rating period.  In this regard, the Board notes 
that the comprehensive January 1999 psychological evaluation 
indicated that the veteran's overall prognosis was fair and 
assigned the veteran GAF of 60.  See Carpenter v. Brown, 8 
Vet. App. 242-243 (1995) for a discussion of GAF scores.  
Generally, for example, a GAF between 55 and 60 represents 
moderate difficulty in social, occupations and school 
functioning.  

In the Board's judgment, the veteran's PTSD most closely 
approximates a 50 percent rating throughout the appeal period 
under the Schedule for Rating Disabilities.  Fenderson.  The 
record does not present an approximate balance of positive 
and negative evidence with respect to a rating in excess of 
50 percent so as to permit application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to criteria governing the payment of monetary 
benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

